office_of_chief_counsel internal_revenue_service memorandum number release date masp-102170-06 uilc date date to howard l oglesby acting director campus reporting compliance sb s ccs crc david l medeck director customer account services se w cas jim grimes director compliance se w c from office of the associate chief_counsel income_tax accounting subject california registered domestic partners this chief_counsel_advice responds to your request for assistance specifically you have asked our office to address the manner in which the california domestic partner rights and responsibilities act of is to be taken into account in computing the federal_income_tax of a registered domestic partner in accordance with sec_6110 this advice may not be used or cited as precedent issue for tax_year is a california individual who is a registered domestic partner under the california domestic partner rights and responsibilities act of required to include in gross_income all of his or her earned_income for or one-half of the combined income earned by the individual and his or her domestic partner conclusion an individual who is a registered domestic partner in california must report all of his or her income earned from the performance of his or her personal services masp-102170-06 facts california is one of nine community_property states with respect to the community_property rights of married couples in california california family code section and sec_751 provide that all property acquired by a married_person during the marriage while domiciled in california is community_property and that the interests of husband and wife in community_property during marriage are present existing and equal interests consequently a spouse in california who files his or her tax_return as married_filing_separately must include in gross_income one-half of the combined earned_income of both spouses since california has extended certain rights of married couples to domestic partners who register their partnership with the california secretary of state a registry of such domestic partnerships has been maintained by the california secretary of state since on date california enacted the california domestic partner rights and responsibilities act of the california act the california act became effective on date section a of the california act provides as follows registered domestic partners shall have the same rights protections and benefits and shall be subject_to the same responsibilities obligations and duties under law whether they derive from statutes administrative regulations court rules government policies common_law or any other provisions or sources of law as are granted to and imposed upon spouses as proposed the california act allowed registered domestic partners to file joint income_tax returns for california state tax purposes and to be taxed in the same manner as married couples for state_income_tax purposes the enacted version of the california act however deleted the joint_return provision and required registered domestic partners to file separate returns the pertinent provision of the legislation that has significant state tax implications section g is as follows notwithstanding this section in filing their state_income_tax returns domestic partners shall use the same filing_status as is used on their federal_income_tax returns or that would have been used had they filed federal_income_tax returns earned_income may not be treated as community_property for state_income_tax purposes on date california enacted assembly bill which also became effective on date assembly bill reenacted california family code section with a series of technical amendments and clarifications assembly bill added california family code section m which states in pertinent part that masp-102170-06 with respect to laws regulations and policies concerning community_property the date of marriage will be deemed to refer to the date of registration of a domestic_partnership with the state further section m gave domestic partners who registered before date until date to enter into agreements identical to premarital agreements between prospective spouses to modify or avoid the application of california’s community_property_laws law and analysis sec_61 provides that gross_income means all income from whatever source derived including compensation_for services such as fees commissions fringe_benefits and similar items in general a taxpayer’s gross_income includes income earned by that taxpayer as first enunciated in 281_us_111 a taxpayer may not shift the tax burden of his or her earned_income to another by contractually assigning all or a portion of it to someone else in lucas v earl the supreme court held that all of a husband’s earnings are to be taxed to husband even though husband and wife had previously entered into an agreement under which all earnings_of husband and wife shall be treated and considered and hereby is declared to be received held taken and owned by us as joint_tenants and not otherwise with the right_of_survivorship 282_us_101 addressed the issue of whether income earned by a husband is rightfully taxed to his wife in a community_property_state in poe v seaborn the supreme court concluded that the wife has in washington a vested property right in the community_property equal with that of her husband and in the income of the community including salaries or wages of either husband or wife or both accordingly the court held that husband and wife were entitled to file separate returns each treating one-half of the community_income as his or her respective income see 282_us_792 which applied the rule_of poe v seaborn to california’s community_property law the case law relating to income-splitting in community_property states has always arisen solely in the context of spouses see 282_us_118 holding that poe v seaborn applied to spouses in arizona enough has been said to show that our conclusion in poe v seaborn supra holds here and that the wife has such equal interest in community_income as to entitle her to treat one-half thereof as her income and file a separate_return therefor under sections a and a of the revenue act of 282_us_122 applying poe v seaborn to spouses in texas it is held that the spouses' rights of property in the effects of the community are perfectly equivalent to each other and 282_us_127 applying poe v seaborn to spouses in louisiana inasmuch therefore as in louisiana the wife has a present vested interest in community_property equal to that of her husband we hold that the spouses are entitled to file separate returns each treating one-half of the community_income as income of each ‘of’ them as masp-102170-06 an ‘individual’ as those words are used in a and a of the revenue act of in 323_us_44 the supreme court distinguished its decision in poe v seaborn in commissioner v harmon a case addressing the tax consequences of an oklahoma statute allowing married couples to elect community_property status the court said in poe v seaborn supra the court was not dealing with a consensual community but one made an incident of marriage by the inveterate policy of the state in that case the court was faced with these facts the legal community system of the states in question long antedated the sixteenth_amendment and the first revenue act adopted thereunder under that system as a result of state policy and without any act on the part of either spouse one half of the community_income vested in each spouse as the income accrued and was in law to that extent the income of the spouse the treasury had consistently ruled that the revenue act applied to the property systems of those states as it found them and consequently husband and wife were entitled each to return one half the community_income the congress was fully conversant of these rulings and the practice thereunder was asked to alter the provisions of later revenue acts to change the incidence of the tax and refused to do so in these circumstances the court declined to apply the doctrine_of lucas v earl harmon u s pincite the court also said the important fact is that the community system of oklahoma is not a system dictated by state policy as an incident of matrimony harmon u s pincite the supreme court’s decision in poe v seaborn dealt with washington’s community_property law which applied to a husband and wife we do not believe that the poe v seaborn decision applies to the application of a state’s community_property law outside the context of a husband and wife in our view the rights afforded domestic partners under the california act are not made an incident of marriage by the inveterate policy of the state the relationship between registered domestic partners under the california act is not marriage under california law therefore the supreme court’s decision in poe v seaborn does not extend to registered domestic partners consequently an individual who is a registered domestic partner in california must report all of his or her income earned from the performance of his or her personal services notwithstanding the enactment of the california act
